DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6-7 is/are rejected under 35 U.S.C. 103 as obvious over anticipated by Ishida (US 8,237,065 B2) (“Ishida”), in view of Katsuhiko (JP 2008-016529 A) (“Katsuhiko”) by means of provided machine translation.
Regarding claim 1, Ishida teaches at least in figures 1-2 and 6:
a plurality of semiconductor chips (26); 
a plurality of electrodes (22/32), each of the plurality of electrodes including a main portion (portion of 22/32 not directly contacting 26) and an end portion (portion of 22/32 contacting 26), each respective end portion (portion of 22/32 covered by 34) being connected to a respective one of the plurality of semiconductor chips (26) at a respective connection part (where the connection part is where 22 is connected to 26), 

a joint part (32) disposed outside the sealing member (34) to electrically connect parts of the plurality of electrodes (32 connects 22 together) that are not covered by the sealing member (34), 
wherein the plurality of electrodes (22) and the joint part are made up of a single member (figure 6 shows this), and 
the plurality of electrodes include no wire (as shown in figure 6 there are no wires).

Ishida does not teach:
each main portion having a tapering shape that is tapered towards the connection part; 
wherein the tapering shape of the main portion of each electrode is between the end portion of the electrode and the joint part.

Katsuhiko teaches at least in figures 2, 8, and 30:
each main portion (54a) having a tapering shape that is tapered (figure 8 teaches that when viewed from a plan view the tapering can have a rounded (figure 8a) shape or a square figure 8b) shape; Further, figure 30 shows that in a cross-sectional view the tapering can be a step (figure 30a), a linear slop (figure 30b), a stepped-slop (figure 30c), or a curved slop (30d) towards the connection part (54b); 



The combination of Ishida and Katsuhiko teach:
wherein the tapering shape (Katsuhiko figures 8 and 30) of the main portion (Katsuhiko 54a) of each electrode (Katsuhiko 50; Ishida 22/32) is between the end portion (Katsuhiko 53; Ishida portion of 22/32 contacting 26) of the electrode (Katsuhiko 50; Ishida 22/32) and the joint part (Ishida 32).
Regarding claim 2, Ishida teaches at least in figures 1-2 and 6:
Claim 1 teaches all of the limitations of claim 2 except for the limitations shown below.
wherein the joint part (32) has a flat-plate shape (figure 2 shows a flat-plate shape) , and 
the joint part (32) is located between two of the plurality of electrodes (22) adjacent to each other to connect the two of the plurality of electrodes (32 performs this function).
Regarding claims 6, Ishida does not explicitly teach the claimed shape of:
wherein an outline of one end portion on the sealing member side in both end portions which are not connected to the plurality of electrodes, in the joint part, has a curved shape protruding toward an inner side of the joint part.

Regarding claim 7, Ishida teaches at least in figures 1-2 and 6:
wherein each connection part is entirely physically separated, by the sealing member, from any other connection part (as seen in figure 6 the 22s are physically separated by 34 where the 22s and 26s connect)

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in view of Katsuhiko, in light of evidentiary reference Otremba (US 2006/0255362 A1) (“Otremba”).
Regarding claims 3-5, Ishida does not explicitly teach:
The shapes claimed. However, these shapes are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144(IV)(B). 
Ishida teaches that the purpose of the joint part (32) is that it provides redundancy to the device in the event that one of chips, or the connection, is defective. Col. 3 at lines 19-24. 
Evidentiary reference Otremba teaches a similar lead design in at least figure 3. Otremba teaches that the joint part (28) prevents mechanical stress/loading from destroying or negatively affecting the device. See at least ¶¶ 0003-04, and 06-07. Further, figure 5 of Otremba teaches that the joint part (28) can have a plurality of slits. Thus, Otremba teach that the shape of the joint part is a matter of choice for one of ordinary skill in the art based upon amount and type of mechanical stress applied to the external package leads. Therefore, these limitations would have been obvious to one of ordinary skill in the art. MPEP 2144.04(IV)(B).

Claims 8-14 Ishida)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, and 14  is/are rejected under 35 U.S.C. 103 as obvious over Ishida, in view of Katsuhiko, in light of evidentiary reference Yamada et al. (US 2004/0113258 A1) (“Yamada”).
Regarding claim 8, Ishida teaches at least in figures 1-2 and 6:
The patentably distinction between claim 8 and claims 1 and 2 is the limitation:
a plurality of semiconductor chips  mounted on an insulating substrate.

Ishida teaches:
a plurality of semiconductor chips (26) mounted on an insulating substrate (28, where Ishida calls 28 a frame).

Evidentiary reference Yamada teaches:
it is conventional to have the chips fixed and mounted to an insulating substrate, and then to have to the terminal plate connected to the chips. ¶ 0005. Therefore it would have been inherent or obvious that one of ordinary skill in the art would have had the chips of Ishida mounted to an insulating substrate so that the chips are not shorted to other devices in the final device of which the chips of Ishida are incorporated in.
Regarding claim 9, Ishida teaches at least in figures 1-2 and 6:
wherein the joint part (32) has a flat-plate shape (figure 2 shows a flat-plate shape) , and 
the joint part (32) is located between two of the plurality of electrodes (22) adjacent to each other to connect the two of the plurality of electrodes (32 performs
Regarding claim 13, 
Claim 13 is rejected for the same reasons as claim 6 above. 
Regarding claim 14, 
Claim 14 is rejected for the same reasons as claim 7 above. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in view of Katsuhiko, in light of evidentiary reference Yamada, in light of evidentiary reference Otremba.
	Regarding claims 10-12,
These claims are rejected for the same reasons given for rejecting claims 3-5 above.


Response to Arguments
Applicant’s amendments, filed January 7, 2022, have been fully considered and overcome the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Katsuhiko reference as stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822